NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 19 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-10330

                Plaintiff-Appellee,             D.C. No. 1:18-cr-00058-JMS

 v.
                                                MEMORANDUM*
MITCHUM PASTOR,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Hawaii
                   J. Michael Seabright, Chief Judge, Presiding

                            Submitted March 12, 2019**

Before:      LEAVY, BEA, and N.R. SMITH, Circuit Judges.

      Mitchum Pastor appeals from the district court’s judgment and challenges

the 168-month sentence imposed following his guilty-plea conviction for bank

robbery and credit union robbery, in violation of 18 U.S.C. § 2113(a). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Pastor contends that the district court erred by sentencing him as a career

offender because federal bank robbery, 18 U.S.C. § 2113(a), is not a crime of

violence under U.S.S.G. §§ 4B1.1 and 4B1.2. As Pastor concedes, this contention

is foreclosed. See United States v. Watson, 881 F.3d 782, 786 (9th Cir.), cert.

denied, 139 S. Ct. 203 (2018). Pastor claims that Watson should be reconsidered

but recognizes that this panel has no power to overrule circuit precedent in this

case. See Miller v. Gammie, 335 F.3d 889, 900 (9th Cir. 2003) (en banc) (three-

judge panel may depart from circuit precedent only if that precedent is “clearly

irreconcilable” with intervening higher authority).

      AFFIRMED.




                                          2                                   18-10330